Third District Court of Appeal
                               State of Florida

                         Opinion filed April 13, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D22-295
                       Lower Tribunal No. A85U5DE
                           ________________


                              City of Miami,
                                 Petitioner,

                                     vs.

                  Andres Armando Blanco, et al.,
                               Respondents.



     A Writ of Certiorari to the County Court for Miami-Dade County, Raul
A. Cuervo, Judge.

      Victoria Méndez, City Attorney, and Eric J. Eves, Assistant City
Attorney, for petitioner.

      Law Offices of Robert S. Reiff, P.A., and Robert S. Reiff, for
respondent Andres Armando Blanco; Ashley Moody, Attorney General, and
Michael W. Mervine, Chief Assistant Attorney General, for respondent The
State of Florida.


Before FERNANDEZ, C.J., and LINDSEY and HENDON, JJ.
     HENDON, J.

     The City of Miami (“City”) petitions this Court for a writ of certiorari,

seeking to quash the trial court’s order denying the City’s motion to set

aside/quash the trial court’s order granting Andres Armando Blanco’s

(“Blanco”) motion to compel and for a subpoena duces tecum for video

camera recordings taken at the City’s police station following Blanco’s arrest

for driving under the influence. We grant the petition for writ of certiorari,

quash the order under review, and remand with instructions for the lower

tribunal to conduct an in camera review of the video camera recordings.

I. BACKGROUND

     According to a complaint/arrest affidavit, a City police officer arrested

Blanco for driving under the influence. Blanco was transported to a City

police station where a breathalyzer test was administered.

     Pursuant to Chapter 119 of the Florida Statutes, Blanco filed a public

records request with the City, requesting a copy of the video camera

recordings of the police station for a specific two hour period on the day of

Blanco’s arrest. The City denied the public records request stating that the

video camera recordings obtained from the security systems are confidential

and exempt from disclosure under sections 119.071(3)(a) and 281.301,

Florida Statutes (2021)—"security system plan” exemption.


                                      2
      On October 20, 2021, after the City denied the public records request,

Blanco filed a motion to compel and/or for a subpoena duces tecum for video

camera recordings (“Motion to Compel”) in his criminal case. He argued that

the video camera recordings may show that the breathalyzer test was

improperly conducted under the Florida administrative rules governing such

testing. A copy of the Motion to Compel was sent to the Office of the State

Attorney and the City of Miami Police Department, Public Records

Department.

      An online hearing was conducted on October 27, 2021, before Judge

Seraphin. During the hearing, Blanco’s counsel, Mr. Robert Reiff, and an

assistant state attorney were present, but there was no appearance by the

City. 1 The trial court addressed several motions filed by Mr. Reiff, including

the Motion to Compel. The transcript of the hearing reflects the following as

to the Motion to Compel:

            MR. REIFF: . . . The next motion is a motion [to] compel
      and/or for permission to issue a subpoena duces tecum for
      surveillance video camera feed for the City of Miami Police
      Department substation six.
            THE COURT: Is that on the same case?
            MR. REIFF: It is on the same case, Your Honor. These
      are all for Blanco.

1
 Although a copy of the Motion to Compel was sent to the City’s Public
Records Department, it does not appear that the City was notified of the
hearing on the Motion to Compel.


                                      3
            THE COURT: All right. Motion is granted.
            MR. REIFF: Thank you, Your Honor. Are you compelling
      the State to produce it or permitting me to issue a subpoena?
            THE COURT: Issue subpoena, sir.
            MR. REIFF: Okay, I will submit an order for that as well.
      Thank you again, Your Honor. . . .

Thereafter, on November 18, 2021, the trial court entered an “Order Granting

Defendant’s Motion to Compel and/or for a Subpoena Duces Tecum for

Video Camera Recordings,” stating it was granting Blanco’s request to issue

the subpoena for the video camera recordings.

      The City moved to set aside or quash the trial court’s order granting

Blanco’s Motion to Compel (“Motion to Quash”). The City argued the video

camera recordings are confidential and exempt from disclosure under

sections 119.071(3)(a) and 281.301 because they reveal information

pertaining to the security capabilities and vulnerabilities of the City’s police

department’s security systems. The City acknowledged that a court may

order disclosure of the exempt information only upon a showing of “good

cause.” The City disputed Blanco’s claim that the video camera recordings

would show good cause because they do not show the officers administering

the breathalyzer. The City further argued that prior to ordering disclosure,

the trial court must conduct an in camera review, citing to Gonzalez v. State,

240 So. 3d 99, 101 (Fla. 2d DCA 2018) (“In camera review affords the trial

judge an opportunity to ‘properly determine if the document is, in fact, subject

                                       4
to a public records disclosure.’ . . . That is, without conducting an in camera

inspection of the requested CDs, the circuit court could not conclude that

their contents are exempt from disclosure under section 119.071(3)(a)(2) or

section 281.301; nor could it determine whether redaction was possible.”).

The City offered to provide the video camera recordings to the trial court for

an in camera review.

        The City’s Motion to Quash was heard by Judge Raul A. Cuervo. After

a non-evidentiary hearing, and without conducting an in camera review of

the video camera recordings, the trial court denied the City’s Motion to

Quash. The City’s petition for writ of certiorari followed.

II. ANALYSIS
        The City argues that the trial court departed from the essential

requirements of law by failing to review the video camera recordings in

camera prior to granting Blanco’s Motion to Compel. 2 We agree.

        “To grant certiorari relief, there must be: ‘(1) a material injury in the

proceedings that cannot be corrected on appeal (sometimes referred to as

irreparable harm); and (2) a departure from the essential requirements of the

law.’ ” Fla. Power & Light Co. v. Cook, 277 So. 3d 263, 264 (Fla. 3d DCA

2019) (quoting Nader v. Fla. Dep’t of Highway Safety & Motor Vehicles, 87


2
    Respondent, The State of Florida, takes the same position as the City.

                                        5
So. 3d 712, 721 (Fla. 2012)). Blanco does not dispute that the City has met

the jurisdictional requirement of “irreparable harm,” but does dispute whether

there has been a departure from the essential requirements of law.

      A departure from the essential requirements of law can be

demonstrated based on statutes, rules of procedure, or case law. See

Dodgen v. Grijalva, 331 So. 3d 679, 684 (Fla. 2021) (“ ‘[C]learly established

law’ can derive from a variety of legal sources, including recent controlling

case law, rules of court, statutes, and constitutional law.”) (quoting Allstate

Ins. Co. v. Kaklamanos, 843 So. 2d 885, 889 (Fla. 2003)). “[A] circuit court

(even one functioning in its appellate capacity) is bound to apply existing

precedent from another district if its district has not yet spoken on the issue.”

Nader, 87 So. 3d at 724 (emphasis in original); see State, Dep’t of Highway

Safety & Motor Vehicles, 204 So. 3d 169 (Fla. 1st DCA 2016) (holding that

the circuit court’s failure to follow a decision from Florida’s Second District

Court of Appeal “was a profound error, amounting to a clear departure from

the essential requirements of law because ‘in the absence of interdistrict

conflict, district court decisions bind all Florida trial courts.’ ”) (quoting Pardo

v. State, 596 So. 2d 665, 666 (Fla. 1992)).

      Sections 119.071(3)(a) and 281.301(1) sets forth a “security system

plan” exemption to Florida’s public records disclosure laws. See Fla. Dep’t


                                         6
of Corr. v. Miami Herald Media Co., 278 So. 3d 786, 787 (Fla. 1st DCA 2019);

State Attorney’s Off. of Seventeenth Jud. Cir. v. Cable News Network, Inc.,

251 So. 3d 205, 213 (Fla. 4th DCA 2018) (“Because the footage from the

surveillance camera ‘relates directly’ to the security system at [the public high

school], including both its capabilities and its vulnerabilities, the footage is

confidential and exempt from disclosure to the public under sections

119.071(3)(a) and 281.301(1), unless an exception to the exemption

applies.”). However, the confidential and exempt information under these

sections may be disclosed “[u]pon a showing of good cause before a court

of competent jurisdiction.” § 119.071(3)(a)3.d.; § 281.301(2)(d); see Miami

Herald Media, 278 So. 3d at 790 (“Florida law allows for the public disclosure

of materials that otherwise would be exempted for security purposes if good

cause is shown.”). Sections 119.071(3) and 281.301 do not specifically

require the trial court to conduct an in camera review prior to ordering

disclosure.3 Thus, based on the statute itself, the trial court did not depart


3
  In contrast, an in camera review is addressed in section 119.07, titled
“Inspection and copying of records; photographing public records; fees;
exemptions,” and does provide for an in camera review by the trial court
under certain circumstances:
      (g) In any civil action in which an exemption to this section is
      asserted, if the exemption is alleged to exist under or by virtue of
      s. 119.071(1)(d) or (f), (2)(d), (e), or (f), or (4)(c), the public record
      or part thereof in question shall be submitted to the court for an
      inspection in camera. If an exemption is alleged to exist under or

                                       7
from the essential requirements of law by not conducting an in camera review

prior to ordering the disclosure of video camera recordings.

     In its petition for writ of certiorari, however, the City has relied on case

law from other courts in Florida when arguing that the trial court departed

from the essential requirement of law. In Walton v. Dugger, 634 So. 2d 1059,

1061-62 (Fla. 1993), the Florida Supreme Court addressed whether

noncompliance with a public records request under chapter 119, Florida

Statutes (1989), to the State Attorney and the Pinellas County Sheriff can be

addressed in a rule 3.850 motion. The Florida Supreme Court found that it

can, and in doing so, stated:

     When, as in the instant case, certain statutory exemptions are
     claimed by the party against whom the public records request
     has been filed or when doubt exists as to whether a particular
     document must be disclosed, the proper procedure is to furnish
     the document to the trial judge for an in camera inspection. At
     that time, the trial judge can properly determine if the document
     is, in fact, subject to a public records disclosure. Under the
     circumstances of this case, the trial judge should have granted
     an evidentiary hearing to consider whether the exemptions
     applied or whether the documents requested were public records
     subject to disclosure.

     by virtue of s. 119.071(2)(c), an inspection in camera is
     discretionary with the court. If the court finds that the asserted
     exemption is not applicable, it shall order the public record or part
     thereof in question to be immediately produced for inspection or
     copying as requested by the person seeking such access.

This provision applies to civil actions, not criminal actions, and it does not
refer to section 119.071(3)(a).

                                       8
Walton, 634 So. 2d at 1061-62 (internal citations omitted) (emphasis in

original).

      In Downs v. State, 740 So. 2d 506, 510 (Fla. 1999), the Florida

Supreme Court addressed the above language in Walton as follows:

      Contrary to Downs’ assertion, we do not read our opinion in
      Walton to require an evidentiary hearing in every case. Rather,
      we remanded for an evidentiary hearing in Walton because the
      trial court summarily denied Walton’s motion on the mistaken
      belief that noncompliance with a public records request may not
      be raised in a rule 3.850 motion. No such error occurred in the
      instant case.

The Court held that Downs was not entitled to an evidentiary hearing on his

3.850 motion, noting as follows:

      Here, both the state and the sheriff's office stated during a
      hearing on Downs' public records request that all documents had
      been disclosed and expressly denied the existence of any
      documents not otherwise included in the disclosed files. Further,
      Hicks[, the records custodian for the Jacksonville Sheriff’s Office
      (“JSO”),] testified that all documents given to him from the
      departments within the JSO were then disclosed to collateral
      counsel. Based on this testimony, the trial court denied Downs'
      motion to compel because the evidence was “uncontroverted
      that all records of JSO have been provided [to the] defense” and
      that “mere suspicion that there is more does not warrant an
      evidentiary hearing” under rule 3.850. Later, in its summary
      denial of Downs' 3.850 motion, the trial court again “ensured that
      the documents to which the defendant was entitled were
      provided to him.”

Downs, 740 So. 2d at 511. Thus, the language in Downs reflects that an

evidentiary hearing was held on Downs’ motion to compel, during which the

                                      9
trial court made specific findings indicating that the State and the JSO turned

over the requested documents that he was entitled to.            As such, an

evidentiary hearing on his rule 3.850 motion was not necessary, and it was

proper to summarily deny Downs’ 3.850 motion.

      The Fifth District Court of Appeal in Demings v. Brendmoen, 158 So.

3d 622 (Fla. 5th DCA 2014), addressed an issue similar to the issue in the

instant case. Andrew Brendmoen filed a motion seeking to compel the State

to produce the Orange County Sheriff’s operation plan for an undercover

operation intended to identify violations of the “Computer Pornography and

Child Exploitation Prevention Act.” Demings, 158 So. 3d 623. The State and

Brendmoen attended the hearing, but the Sheriff’s Office was not provided

with notice of the motion or of the hearing. Id. When the Orange County

Sheriff, Jerry L. Demings, learned that the trial court had ordered the

disclosure of the operation plan, he moved to vacate the trial court’s order.

Id. At the hearing on Sheriff Demings’ motion to vacate, the trial court

informed the parties that it had already made its decision, and thereafter,

entered an order denying Sheriff Demings’ motion to vacate.

      Sheriff Demings filed a petition for writ of certiorari, seeking to quash

the trial court’s order directing the production of the operation plan, arguing

that the operation plan contains sensitive law enforcement information that


                                      10
is exempt from disclosure, in part, under section 119.071(2), Florida Statutes

(2013).   Id. at 624.    Sheriff Demings indicated that the operation plan

contains sensitive information that was used in other law enforcement

operations, and the surveillance techniques and procedures will likely be

used in future operations. Id. The Fifth District granted Sheriff Demings’

petition for writ of certiorari, quashed the order under review, and remanded

for further proceedings, stating, in part, as follows:

      Here, the trial court failed to allow the Sheriff to challenge the
      discovery request or order, despite expressly recognizing the
      Sheriff's standing to do so. Once the trial court determined the
      Sheriff had standing to contest the production of the Plan, it was
      error to deny him a meaningful opportunity to be heard. “When,
      as in the instant case, certain statutory exemptions are claimed
      by the party against whom the public records request has been
      filed or when doubt exists as to whether a particular document
      must be disclosed, the proper procedure is to furnish the
      document to the trial judge for an in camera inspection.” Walton
      v. Dugger, 634 So. 2d 1059, 1061-62 (Fla.1993). In camera
      review affords the trial judge an opportunity to “properly
      determine if the document is, in fact, subject to a public records
      disclosure.” Id. at 1062.

Demings, 158 So. 3d at 625 (footnote omitted).

      Similarly, in 2018, in Gonzalez v. State, 240 So. 3d 99 (Fla. 2d DCA

2018), the Second District Court of Appeal addressed whether the circuit

court was required to conduct an in camera review of the discovery evidence

requested by Gonzalez—copies of twenty-one CDs that the State had listed

in its case against Gonzalez. Id. at 100. The State responded that fifteen of

                                       11
the CDs would be made available, but six of the CDS were exempt from

public disclosure pursuant to sections 119.071(3)(a)(2) and 281.301 (Fla.

Stat. 2015). 4 Gonzalez, 240 So. 3d at 100. Thereafter, Gonzalez filed a

motion to compel the State to produce all twenty-one CDs, which the trial

court treated as a petition for writ of mandamus. Id. Without conducting an

in camera review, the trial court summarily denied the petition for writ of

mandamus, finding that the six CDs were subject to public records

exemptions.

     Gonzalez appealed the summary denial of his motion to compel. The

Second District reversed the denial of the petition for writ of mandamus and

remanded to the circuit court to conduct an in camera inspection of the six

CDs to determine if they are subject to the exemptions from public disclosure

under sections 119.071(3)(a)(2) and 281.301, and if so, whether redaction

would allow their production. In doing so, the Second District stated:

     In camera review affords the trial judge an opportunity to
     “properly determine if the document is, in fact, subject to a public
     records disclosure.” Walton, 634 So. 2d at 1062. That is, without
     conducting an in camera inspection of the requested CDs, the
     circuit court could not conclude that their contents are exempt
     from disclosure under section 119.071(3)(a)(2) or section
     281.301; nor could it determine whether redaction was possible.



4
  These statutes also set forth a public records exemption for a “security
system plan.”

                                     12
Gonzalez, 240 So. 3d at 101.

      More recently, in Everglades Law Center, Inc. v. South Florida Water

Management District, 290 So. 3d 123, 125 (Fla. 4th DCA 2019), the Fourth

District Court of Appeal addressed whether “mediation communications

disclosed by a governmental attorney during a shade meeting are to be

redacted from the transcript of the shade meeting when it becomes public

record.” In addressing this issue, the Fourth District, relying on both Walton

and Gonzalez, stated: “Even though the trial court correctly harmonized the

statutory   provisions     protecting    the    confidentiality   of   mediation

communications with the requirements of section 286.011(8), the trial court

was led astray by the parties’ agreement that an in camera review of the

transcript was not needed.”       Everglades Law Ctr., 290 So. 3d at 133.

Although the statutes addressed in Everglades Law and in the instant case

are different, confidentiality is at issue in both cases.

III. CONCLUSION

      Based on the above analysis, we conclude that the trial court departed

from the essential requirements of law by not conducting an in camera review

of the video camera recordings prior to granting Blanco’s Motion to Compel.

Without an in camera review, the trial court cannot determine whether the

video camera recordings fall within the security plan exemption or even if


                                        13
they are material in any manner. Accordingly, we grant the petition for writ

of certiorari, quash the trial court’s order denying the City’s Motion to Quash,

and remand with instructions for the trial court to conduct an in camera

review of the video camera recordings.

      Petition granted; order quashed; and remanded with instructions.




                                      14